          Case 1:20-cv-06539-JMF Document 233 Filed 12/16/20 Page 1 of 2



      quinn emanuel           trial lawyers | new york
      51 Madison Avenue, 22nd Floor, New York, New York 10010-1601 | TEL (212) 849-7000    FAX   (212) 849-7100




                                                                                                   WRITER'S DIRECT D IAL N O .
                                                                                                             (212) 849-7341

                                                                                                WRITER'S EMAIL A DDRESS
                                                                                  benjaminfinestone@quinnemanuel.com


December 15, 2020

VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     In re Citibank August 11, 2020 Wire Transfers, Case No. 20-cv-06539 (JMF)


Dear Judge Furman:

We write pursuant to Rule 7 of the Court’s Individual Practices, to request that Appendix A to
Defendants’ December 15, 2020 letter (but not the letter, itself) be maintained under seal to
protect the interests of various non-parties to this action. Appendix A contains the names and
citizenships of entities whose citizenships are attributable to Defendants. These non-party
investors, members, partners, and customers have little or no relation to the subject matters at
issue in this litigation. Defendants respectfully submit that their privacy interests outweigh the
presumption of access with respect to Appendix A to Defendants’ December 15, 2020 letter.

“[T]he decision as to access [to judicial records] is one best left to the sound discretion of the
trial court, a discretion to be exercised in light of the relevant facts and circumstances of the
particular case.” DiRussa v. Dean Witter Reynolds Inc., 121 F.3d 818, 826 (2d Cir. 1997)
(alteration in original) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978)); see
also Nixon, 435 U.S. at 598 (“[T]he right to inspect . . . judicial records is not absolute,” and
“[e]very court has supervisory power over its own records and files.”). In the Second Circuit,
courts consider the following in assessing whether to seal or redact documents: (1) whether the
materials are “judicial documents,” (2) the weight of the public interest in access to these
documents, and (3) the privacy interests of the parties. Lugosch v. Pyramid Co. of Onondaga,
435 F.3d 110, 120 (2d Cir. 2006).

“[T]he privacy interests of innocent third parties . . . should weigh heavily in a court’s balancing
equation,” and “[s]uch interests, while not always fitting comfortably under the rubric ‘privacy,’

      quinn emanuel urquhart & sulliv an, llp
      LOS ANGELES | NEWYORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMB URG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:20-cv-06539-JMF Document 233 Filed 12/16/20 Page 2 of 2




are a venerable common law exception to the presumption of access.” United States v. Amodeo,
71 F.3d 1044, 1050-51 (2d Cir. 1995) (citations omitted). In examining privacy interests, “courts
should first consider the degree to which the subject matter is traditionally considered private
rather than public.” Id. at 1051.

“[P]rivacy interest[s] related to [a person’s] identity” can be sufficient to “outweigh the public’s
interest of access.” Parneros v. Barnes & Noble, Inc., 18 Civ. 7834 (JGK) (GWG), 2019 WL
10966199, at *2 (S.D.N.Y. Aug. 16, 2019); see also Under Seal v. Under Seal, 273 F.Supp.3d
460, 467 (S.D.N.Y. 2017) (“A party may overcome the presumption of access by demonstrating
that sealing will further other substantial interests such as a third-party’s privacy interests.”).

Motions to seal identities of non-party investors, members, partners, and customers are
frequently granted. See, e.g., Druck Corp. v. Macro Fund (U.S.) Ltd., No. 02CIV6164AGSDFE,
2002 WL 31415699, at *1 (S.D.N.Y Oct. 28, 2002) (granting motion to seal “any reference to
the non-party investors”); Refco Group Ltd., LLC v. Cantor Fitzgerald, L.P., No. 13 Civ.
1654(RA)(HBP), 2015 WL 4298572, at *5 (S.D.N.Y. July 15, 2015) (“Defendants have
demonstrated that the . . . interests of defendants and the non-party entity in maintaining the
confidentiality of the information appear to outweigh the public interest in access to the judicial
documents.”); Hypnotic Hats, Ltd. V. Wintermantel Enterprises, LLC, 335 F.Supp.3d 566, 600
(S.D.N.Y. 2018) (granting motion to seal “customer lists containing identifying information of
non-parties due to the significant privacy interests at stake” (internal quotation marks omitted));
Professional Sound Servs., Inc. v. Guzzi, No. 02 Civ. 8428(DC), 2003 WL 22097500, at *1
(S.D.N.Y. Sept. 10, 2003) (noting parties had been earlier permitted to file information under
seal to keep identities of customers confidential); Alexander Interactive, Inc. v. Adorama, Inc.,
No. 12 Civ. 6608(PKC)(JCF), 2014 WL 4346174, at *2 (S.D.N.Y. Sept. 2, 2014) (granting
motion to seal information relating to a non-party’s business relationships).

For these reasons, Defendants respectfully request that the Court enter an order that Appendix A
to Defendants’ December 15, 2020 letter be maintained under seal to prevent disclosure of the
information described above.

Respectfully submitted,

/s/ Benjamin I. Finestone              Application GRANTED. The Clerk of Court is directed to make
                                       ECF No. 231 publicly available; ECF No. 231-1, however, shall
Benjamin I. Finestone                  remain under seal. The Clerk of Court is also directed to terminate
                                       ECF No. 230.

                                                              SO ORDERED.




                                                              December 16, 2020




                                                  2
